DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Current pending claims are Claims 1-20.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 12 APRIL 2021, with respect to the art rejections have been fully considered and are persuasive.  The art rejection of the pending claims has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 13, 15-18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABATE, US Publication No. 2011/0151578 A1. 
Applicant’s invention is drawn towards a device.
Regarding Claim 1, the reference ABATE discloses a microfluidic chip, Figure 9A, 410 system, [0085], comprising: a matrix (3), and a first flow channel (1) and a second flow channel (2) in the matrix (3), Figure 9A, [0085], channels 412/418, and the cross- sectional areas of the first flow channel (1) and the second flow channel (2) range from 0.1 mm2 to 1 mm2, [0124, 0125],  wherein the first flow channel (1) and the second flow channel (2) intersect to form an intersection area, Figure 9A, interconnected region 422, [0085], such that shearing phase fluid in the second flow channel (2) separate sheared phase fluid in the first flow channel (1) into discrete droplets in the intersection area, [0085]
Examiner’s Note: in characterizing the cross-sectional areas of the channel, ABATE discloses the diameter of the channels in the device are less than 1 mm.  Further discloses in another set of embodiments, the maximum cross-sectional dimension (e.g. a diameter) of the channel(s) containing embodiments described herein are less than 500 microns, less than 200 microns, less than 100 microns, less than 50 microns, or less than 25 microns, [0124, 0125].
Example of a circular channel has a diameter of 400 microns; 200 micron radius; cross-sectional area is 0.125 mm2. 
Example of a circular channel has a diameter of 1150 microns = 1.15 mm; 575 micron radius; cross-sectional area is 1.03 mm2.
Additional Disclosures Included are: Claim 2: wherein the microfluidic chip according to claim 1, wherein a portion of the first flow channel (1) located upstream of the intersection area has a cross section is constant, or which gradually increases along a flow direction of the sheared 
    PNG
    media_image1.png
    865
    555
    media_image1.png
    Greyscale
.; Claim 3: wherein the microfluidic chip according to claim 1, wherein two second flow channels (2) are respectively provided on two sides of the first flow channel (1) to form a flow sandwiching focusing flow channel in the intersection area, Figure 9A, [0085].; Claim 4: wherein the microfluidic chip according to claim 3, wherein the first flow channel (1) and the two second flow channels (2) form a cross structure in the intersection area, Figure 9A, [0085], see interconnected region 422.; Claim 5: wherein the microfluidic chip according to claim 4, wherein each one of the second flow channels (2) is of an L-shaped structure in the intersection area, a lateral portion of the L- shaped structure is communicated with the first flow channel (1) and is perpendicular to the first flow channel (1), and a vertical portion of the L-shaped structure is parallel to the first flow channel (1), Figure 9A, 
    PNG
    media_image2.png
    329
    410
    media_image2.png
    Greyscale
 or 7C, or 8. ; Claim 7: wherein the microfluidic chip according to claim 3, wherein an included angle between the second flow channels (2) and the first flow channel (1) is less than 90⁰, Figure 7A.; Claim 8: wherein the microfluidic chip according to claim 1, wherein the first flow channel (1) and the second flow channel (2) have rectangular cross sections with a length ranging from 0.7mm to 2mm, and/or a width ranging from 0.2mm to 0.6mm, [0124, 0125].; Claim 10: wherein the microfluidic chip according to claim 1, wherein the sheared phase fluid and the shearing phase fluid in the intersection area have a flow rate ratio in the range of 1:10 to 1:20, [0071, 0124].; Claim 13: wherein the microfluidic chip according to claim 3, wherein both ends of the two second flow channels (2) communicates with a common fluid inlet for the inflow of the shearing phase fluid, or the both ends of the two second flow channels (2) respectively communicates with two fluid inlets for the inflow of the shearing phase fluid, [0085].; Claim 15: wherein disclosed is a  droplet generation device, comprising the microfluidic device according to claim 1, Figure 9A, [0085].; Claim 16: wherein the droplet generation device according to claim 15, further comprising a pumping device communicated with the first flow channel (1) and the second flow channel (2), for controlling a flow rate of the sheared phase fluid entering the first flow channel (1), and controlling a flow rate of the shearing phase fluid entering the second flow channel (2), [0134].; Claim 17: wherein the droplet generation device according to claim 15, further comprising an input component communicated with an inlet of the first flow channel (1) and an inlet of the second flow channel (2), for conveying the sheared phase fluid for forming droplets to the first flow channel (1) and the second flow channel (2); or the droplet generation device further comprising an output component communicated with an outlet of the first flow channel (1) and an outlet of the second flow channel (2) for outputting the formed droplets, Figure 9A, subject channel 412 and continuous channel 418 with fluids 414 and 420, respectively are sources and have a supply, [0045].; Claim 18: wherein disclosed is a microsphere preparation device, comprising the droplet generation device according to claim 15, Figure 9A.; Claim 19: wherein disclosed is a control method for use of the microfluidic chip according to claim 3, comprising providing a shearing phase fluid at a shearing phase fluid flow rate in each of the two second flow channels, providing a sheared phase fluid at a sheared phase fluid flow rate, controlling the shearing phase fluid flow rate and the sheared phase fluid flow rate such that a flow rate ratio of the sheared phase . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 6, 9, 11, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ABATE, US Publication No. 2011/0151578 A1.
Regarding Claim 6, the ABATE reference discloses the claimed invention, but is silent in regards to wherein the microfluidic chip according to claim 5, wherein the vertical portion of the L-shaped structure and the first flow channel (1) are at a distance in the range of 0.1mm to 20mm.
As seen in Figure 7C or 8 of ABATE, the vertical portions channels in Figure 7C, where fluid 211 is and channel 318 in Figure 8, are spaced from the first flow channel, channel 292 in Figure 7C and channel 312 in Figure 8, [0080, 0081].  In [0124], the channel dimensions are defined to have a cross-sectional dimension in ‘mm’ and the device of ABATE is a microfluidic device.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the spacing of the vertical portion of the L-shaped structure and the first flow channel are at a distance in the range of 0.1mm to 20mm for adequate spacing on the matrix. 
Regarding Claim 9, the ABATE reference discloses the claimed invention, but is silent in regards to wherein the sheared phase fluid and the shearing phase fluid have a viscosity ratio in the range of 10:1 to 30:1; and/or the sheared phase fluid has a viscosity in the range of 500cp to 3000cp.
The ABATE reference disclose the continuous fluid and the subject fluid maybe immiscible or slightly miscible in some embodiments and the formation of droplets may also depend, in part, on the ratio of the flow rate of the subject fluid to the continuous fluid.  In addition, 
In ABATE discloses viscosities of each fluid may be modified and optimized, it would be obvious to one having ordinary skill in the art to modify the sheared phase fluid and the shearing phase fluid have a viscosity ratio in the range of 10:1 to 30:1; and/or the sheared phase fluid has a viscosity in the range of 500cp to 3000cp to control the formation of droplets produced, [0071].  
Regarding Claims 11 and 20, the ABATE reference discloses the claimed invention, but is silent in regards to wherein the shearing phase fluid in the intersection area has a flow rate in the range of 100L/min to 400L/min, and the sheared phase fluid in the intersection area has a flow rate in the range of 10pL/min to 40pL/min.
The ABATE reference disclose the continuous fluid and the subject fluid maybe immiscible or slightly miscible in some embodiments and the formation of droplets may also depend, in part, on the ratio of the flow rate of the subject fluid to the continuous fluid.  In addition, the ratio of flow rates may, in turn, be dependent on the viscosities of the subject fluid and continuous fluid, the configuration of the channel system , [0070, 0071].  ABATE also discloses the volumetric flow rate in the channels can be control, [0049]. 
In ABATE the flow rate may be controlled, [0033], therefore, it would be obvious to one having ordinary skill in the art to modify the shearing phase fluid in the intersection area has a flow rate in the range of 100L/min to 400L/min, and the sheared phase fluid in the intersection area has a flow rate in the range of 10L/min to 40
Regarding Claim 12, the ABATE reference discloses the claimed invention, but is silent in regards to wherein the microfluidic chip according to claim 1, wherein each of the discrete droplets has a diameter ranging from 200m to 400m.
Since ABATE discloses the desired cross-sectional area of the first flow channel and second flow channel in Claim 1, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the droplets so that they diameter ranging from 200m to 400m as a matter of design choice.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 14, the ABATE reference discloses the claimed invention, but is silent in regards to wherein a plurality of microfluidic units (N) are arranged in the matrix (3), each microfluidic unit (N) is provided with the flow sandwiching focusing flow channel, and the microfluidic units (N) are configured to work simultaneously or alternately.
It would be obvious to one having ordinary skill in the art before the effective filing date to duplicate the number of microfluidic unit to increase the number of droplets produced at the time creating a high throughput of droplet and a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797